Citation Nr: 1610721	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1986.  The appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Original jurisdiction in this case is currently with the RO in St. Petersburg, Florida.

In January 2016, the appellant testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The appellant claims entitlement to service connection for the cause of the Veteran's death.  The Veteran passed away in September 2009.  His death certificate indicated the following as causes of death: metastatic lung cancer, chronic pulmonary obstructive disease, and atherosclerotic cardiovascular disease.  At the time of death, he was service-connected for tinnitus, lumbar strain with degenerative changes, postoperative right pyelolithotomy with left stones present, and costochondritis of the chest wall.  
The appellant has advanced two theories of entitlement.  First, she argues that the Veteran was exposed to herbicides during his period of service, both in Vietnam and Thailand, and that based on such exposure, his cause of death (which includes atherosclerotic cardiovascular disease) should be presumed.  In parallel, the appellant has also suggested that the Veteran's fatal disabilities were incurred during service, as indicated by treatment for chest pain in service.  See the January 2016 Hearing transcript, at 7-8.

In a handwritten statement received on November 9, 2015, the appellant, through her representative, asserted that the Veteran's military personnel and medical treatment records dating from 1966 to 1970 were not of record.  Pertinently, this time period covers the Veteran's service dates at the Ubon Royal Thai Air Force Base (RTAFB) in Thailand.  Upon review of the record, it is clear that the Veteran's service treatment records pertaining to this period of time have been obtained and are already associated with the record.  It is however unclear whether the Veteran's entire personnel file (201 file or equivalent) has been requested and obtained.  Given the appellant's specific request for the association of the complete file, and the fact that she asserts that the Veteran was exposed to herbicides either by travelling to Vietnam from Thailand, or in performance of his duties on the RTAFB in the late 1960s, the Board believes that any outstanding personnel records not currently associated with the file could be pertinent, and should therefore be requested and obtained on remand.  

After completing the records request above, the AOJ should ensure that all development is completed with respect to claims based on herbicide exposure in Thailand during the Vietnam Era, to include any necessary referral of the case to the JSRRC coordinator.  

Finally, on remand, a medical opinion should be obtained addressing whether any of the Veteran's listed causes of death may be related to his in-service complaints of chest pain during his period of active service.  While VA already obtained an opinion addressing whether the Veteran's service-connected costochondritis caused or aggravated his fatal disabilities, no opinion has been obtained discussing the relationship, if any, between such disabilities and an in-service disease or injury.   

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain the Veteran's complete personnel file, and associate it with the record.  If no other records other than those already associated with the Veteran's claims file exist, this should be made clear.

2.  Ensure compliance with all steps pertaining to the development of claims based on herbicide exposure in Thailand during the Vietnam Era, to include any necessary referral of the case to the JSRRC coordinator.

3.  Obtain a VA medical opinion addressing the etiology of the Veteran's fatal metastatic lung cancer, chronic pulmonary obstructive disease, and atherosclerotic cardiovascular disease.  The claims file should be made available to, and reviewed by the physician.  After review, the physician should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fatal lung cancer, chronic pulmonary obstructive disease, and/or atherosclerotic cardiovascular disease had its onset in, or is otherwise related to complaints of, and treatment for chest pain during the Veteran's period of service.  In particular, the physician should comment upon a February 8, 1969 treatment report indicating a complaint of pain in the left anterior chest; the Veteran's April 8, 1986 Report of Medical History indicating complaint of daily chest pain since September 1985; and an April 18, 1986 Consultation Sheet, noting complaints of chest pain and fatigue, and a positive assessment of ischemia, probable RCA (right coronary artery) distribution.  The bases for all opinions should be explained.

4.  Review the evidence of record and readjudcate the appeal.  If the benefit is denied, send the appellant and her representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

